Citation Nr: 1035253	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, declined to reopen the Veteran's service 
connection claim for hypertension. 

In July 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  A copy of the transcript of that 
hearing has been associated with the claims file.

In July 2007, the Board remanded this claim for further 
evidentiary development.  In August 2009, the Board reopened the 
Veteran's claim and remanded it for a VA examination followed by 
readjudication by the agency of original jurisdiction.  Following 
completion of the actions requested in the August 2009 Remand, as 
well as a continued denial of the Veteran's service connection 
claim, his appeal has been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

The preponderance of the evidence shows that Veteran's 
hypertension did not manifest in active service or within one 
year of separation, and is not otherwise related to service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, there is no indication that a proper VCAA notification 
letter was sent to the Veteran prior to the initial rating 
decision in this matter.  While the March 2002 rating decision 
reflects that a letter requiring additional evidence was sent to 
the Veteran on September 4, 2004, the only VA letter in the 
claims file bearing this date was sent in response to an earlier 
claim for an increased rating and did not provide the elements of 
service connection.  A December 2001 letter sent to the Veteran 
refers to claims for head injuries, a seizure disorder, and 
schizophrenia, but did not mention the claim for hypertension and 
does not provide the elements of service connection.  

Importantly, however, a letter sent to the Veteran in June 2004 
did provide notice of the first three elements of service 
connection as well as the Veteran's and VA's respective 
responsibilities for obtaining evidence on his behalf.  Although 
it was not sent prior to initial adjudication of the Veteran's 
claim, the Veteran had ample opportunity to respond with 
additional argument and evidence before his claim was 
subsequently readjudicated and supplemental statements of the 
case (SSOC's) were issued in April 2005, August 2006, October 
2006, February 2007, July 2009, and most recently in July 2010.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Further, because the 
Veteran's claim must be denied, as discussed below, the elements 
of degree of disability and effective date are rendered moot, and 
no further notice was needed.  Nevertheless, letters sent to the 
Veteran in March 2006 and May 2007 provided notice with respect 
to these last two elements followed by readjudication of this 
claim in August 2006, October 2006, February 2007, July 2009, and 
again most recently July 2010.  See id.  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran's Social Security Administration 
(SSA) records were also requested.  However, in letters dated in 
August 2007 and December 2008, the SSA responded that the 
Veteran's records did not exist and that further efforts to 
obtain them would be futile.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, pursuant to the Board's August 2009 remand directive, the 
RO provided the Veteran with an appropriate examination in 
January 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate for decision-making purposes, 
as it is predicated on a full reading of the Veteran's claims 
file, including the medical records contained therein, as well as 
a thorough examination of the Veteran, and provides a complete 
rationale for the opinion stated which cites to and is supported 
by the relevant evidence of record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met.  

By the same token, the Board finds that the RO substantially 
complied with the Board's August 2009 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand 
by the Board confers upon the Veteran, as a matter of law, the 
right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Service Connection

The Veteran contends that he is entitled to service connection 
for hypertension.  For the reasons that follow, however, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for a cardiovascular-renal 
disease, including hypertension, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board notes that the medical community has defined 
hypertension as high arterial blood pressure with a minimum 
threshold of 140 mm for systolic blood pressure and 90 mm for 
diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (citing Dorland's Illustrated Medical Dictionary, 
801 (28th ed. 1994).  For evaluation purposes, VA has defined 
hypertension to mean that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note 
(1).  Because the threshold for hypertension defined by the 
medical community is lower than that defined by VA for evaluation 
purposes, the Board will apply the former to the present claim as 
it is more favorable to the Veteran.  

With respect to the first Hickson element, evidence of a current 
disability, the January 2010 VA examination reflects a diagnosis 
of essential hypertension.  The Veteran's blood pressure readings 
taken at this time were in the range of 78 to 83 for diastolic 
blood pressure, and 120 to 137 for systolic blood pressure.  
While these readings are below the threshold for hypertension 
recognized by the medical community (see Duenas, 18 Vet App. at 
519), the Board finds that the Veteran currently has hypertension 
based on the diagnosis, which is supported by recent VA treatment 
records also reflecting diagnoses of hypertension and sometimes 
showing blood pressure readings which meet the definition of 
hypertension.  See, e.g. July 2005 VA treatment record. 

Further, the Veteran's service treatment records are negative for 
diagnoses or treatment for hypertension, but do reflect a few 
blood pressure readings that meet the definition of hypertension.  
His December 1972 entrance examination reflects systolic blood 
pressure of 114, and diastolic blood pressure of 72, showing that 
his blood pressure was below the threshold for hypertension at 
entrance.  See id.  A June 15, 1973 service treatment record 
reflects systolic blood pressure of 138 and diastolic blood 
pressure of 108, which was high enough to be indicative of 
hypertension.  See id.  A June 16, 1973 service treatment record 
reflects systolic blood pressure of 120 and diastolic blood 
pressure of 98, which was also indicative of hypertension.  See 
id.  The Veteran was not diagnosed with hypertension or high 
blood pressure in either of these records, and there is no 
indication that he was prescribed medication for high blood 
pressure at this time.  A service treatment record bearing a date 
of June 15, 1973, but more likely dated between June 16 and June 
20, 1973 given its place in the chronology of handwritten entries 
(it is located between a June 16 and a June 20, 1973 handwritten 
entry), reflects systolic blood pressure of 130 and diastolic 
blood pressure of 85.  This record reflects that the Veteran's 
blood pressure was below the threshold for hypertension at this 
time.  See id.  A July 16, 1973 service treatment record reflects 
systolic blood pressure of 150 and diastolic blood pressure of 
80, which again was high enough to be indicative of hypertension.  
However, the Veteran was not diagnosed with hypertension or high 
blood pressure and there is no indication that he was prescribed 
medication for high blood pressure.  A July 17, 1973 service 
treatment record shows that the Veteran had systolic blood 
pressure of 125 and diastolic blood pressure of 75, which was 
below the threshold for hypertension.  See id.  However, the 
Veteran's July 1973 separation examination shows that he had 
systolic blood pressure of 110 and diastolic blood pressure of 64 
at this time, which was below the threshold for hypertension.  
See id.

After service, a March 1974 VA examination reflects that the 
Veteran had systolic blood pressure of 130 and diastolic blood 
pressure of 80, which was below the threshold for hypertension.  
See id.  The examiner stated that hypertension was not found.  

VA treatment records dated from 1979 to 1985 reflect systolic 
blood pressure ranging from 110 to 120, and diastolic blood 
pressure ranging from 70 to 76.  Thus, the Veteran's blood 
pressure was below the threshold for hypertension during this 
period, and there is no indication that he was diagnosed with 
hypertension or blood pressure at this time.  See id.  

A March 1987 VA treatment record reflects systolic blood pressure 
of 130 and diastolic blood pressure of 100, which was above the 
threshold for hypertension.  See id.  It was noted in this record 
that the Veteran had a history of high blood pressure but was not 
on any medication for it. 

VA treatment records dated in 1988 reflect systolic blood 
pressure ranging from 112 to 136, and diastolic blood pressure 
ranging from 62 to 80.  Thus, the Veteran's blood pressure 
readings were below the threshold for hypertension at this time.  
See id.

A March 1993 VA treatment record reflects systolic blood pressure 
of 118 and diastolic blood pressure of 69, which was below the 
threshold for hypertension.  See id.

An April 1993 VA treatment record reflects the earliest 
documented diagnosis of hypertension.  However, there is no blood 
pressure reading in this record.  VA treatment records thereafter 
consistently reflect diagnoses of hypertension.  

A July 2005 VA treatment record reflects that the Veteran was 
diagnosed with hypertension in 1974.  However, it seems that this 
statement is based on the Veteran's own reported history rather 
than on clinical findings or a review of his past medical 
records.  In this regard, a bare transcription of lay history 
reported by the Veteran, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence or have 
more probative value simply because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding 
that the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects clinical data or other 
rationale to support his opinion).  As discussed above, the 
earliest documented diagnosis of hypertension is reflected in the 
April 1993 VA treatment record.  Moreover, the Veteran's numerous 
post-service blood pressure readings prior to 1987 are below the 
threshold for hypertension.  Elevated blood pressure readings 
were not shown after service until 1987.  See Duenas, 18 Vet. 
App. at 519.  Thus, the Board does not find that the Veteran has 
had hypertension since 1974 simply because there is a statement 
to that effect in this record. 

At the June 2005 RO hearing, the Veteran stated that he was first 
seen for hypertension while he was in the service.  He stated 
that he was prescribed blood pressure medication at this time.  
However, this statement conflicts with the Veteran's service 
treatment records, discussed above, which show that, although he 
had a few blood pressure readings above the threshold for 
hypertension, he was never diagnosed with hypertension or put on 
blood pressure medication.  The Board gives more weight to the 
Veteran's service treatment records rather than to the Veteran's 
testimony, the accuracy of which may have been compromised due to 
the passage of time and the Veteran's own interest in the outcome 
of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that while the Board cannot 
reject a claimant's statements merely because he is an interested 
party, the claimant's interest may affect the credibility of his 
testimony).  

In the January 2010 VA examination report, the examiner stated 
that he had extensively reviewed the Veteran's claims file, which 
is indicated by the examiner's detailed discussion of the 
Veteran's medical history including the Veteran's in-service 
blood pressure readings discussed above.  After reviewing the 
file and interviewing and examining the Veteran, the examiner 
stated that it was less likely than not that the Veteran's 
hypertension was related to active service.  The examiner's 
rationale in support of this finding was that only isolated 
elevated blood pressure readings were recorded during service, 
and that other blood pressure readings were normal during this 
period, including at the Veteran's separation examination.  The 
examiner further noted that the Veteran's blood pressure reading 
at separation was similar to his blood pressure at entry.  
Finally, the examiner noted that the Veteran was never diagnosed 
with hypertension or treated for high blood pressure during 
service.  

The Board notes that in his opinion the examiner stated that the 
Veteran had been treated for hypertension since 2009 at the 
Dallas, Texas VA Medical Center (VAMC).  However, the examiner 
earlier noted in the report that the Veteran had been treated 
since 1999 at the Dallas VAMC, and thus the Board finds that the 
year of onset stated in the opinion was a typographical error.  
The Board is also mindful of the fact that, contrary to the 
examiner's statement, the Veteran was actually diagnosed with 
hypertension in 1993 and did not exhibit elevated blood pressure 
readings after service until 1987, rather than 1999.  However, 
the Board finds that this mistake was harmless and does not 
affect the adjudication of the Veteran's claim as the examiner's 
opinion turns on his finding that the Veteran did not have 
hypertension in service.  Thus, there is no indication that the 
examiner would change his opinion if he found that the Veteran 
had hypertension in 1993 or even 1987 (when elevated blood 
pressure readings were first shown after service), as the Board 
does. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's hypertension and his period of active service.  
First, the Board finds that the Veteran's hypertension did not 
manifest in service.  While isolated elevated blood pressure 
readings were recorded in service, he was never diagnosed with 
hypertension or put on blood pressure medication, and his blood 
pressure was below the threshold for hypertension at separation.  
See Duenas, 18 Vet. App. at 519.  Based on this evidence, the 
January 2010 VA examiner found that the Veteran did not have 
hypertension in service despite his occasional elevated blood 
pressure readings.   

Second, there is no competent or credible evidence that the 
Veteran had elevated blood pressure readings until around 1987 
and thus no competent or credible evidence of a continuity of 
symptomatology which might link the Veteran's hypertension to 
service.  In this regard, while the Veteran stated that he has 
been diagnosed with hypertension since 1974, the Veteran's 
service treatment records and post-service treatment records up 
until 1987 are negative for a diagnosis of hypertension and for 
elevated blood pressure readings.  Indeed, the March 1974 VA 
examination explicitly states that the Veteran did not have 
hypertension at this time.  Thus, the Board does not find it 
credible that the Veteran has been diagnosed with hypertension 
since 1974.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that when 
determining whether lay evidence is satisfactory, the Board may 
properly consider, among other things, its consistency with other 
evidence submitted on behalf of the Veteran); Curry, 7 Vet. App. 
at 68.  

Rather, as discussed above, the Board finds that the Veteran 
first showed elevated blood pressure readings around 1987 based 
on the March 1987 VA treatment record showing both an elevated 
blood pressure reading and a diagnosis of high blood pressure.  
The fact that the Veteran's hypertension did not manifest in 
service or until at least over 13 years since his separation in 
1973 weighs against a finding that it is related to the Veteran's 
active service given the amount of time that had elapsed between 
service and onset. 

Finally, the January 2010 VA examiner's opinion that it is less 
likely as not that the Veteran's hypertension is related to 
service further weighs against a nexus between hypertension and 
service. 

The Board acknowledges the Veteran's contentions that his 
hypertension was incurred in service.  The Veteran can attest to 
factual matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  It is then for the Board to determine 
the credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to be 
capable of diagnosing most medical disorders or rendering an 
opinion as to the cause or etiology of most disorders unless such 
can be determined based on readily observable symptoms alone.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot consider 
as competent evidence the Veteran's opinion that his hypertension 
was caused by service, as the Board finds that this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

As there is no competent or credible evidence suggesting a 
relationship between the Veteran's hypertension and his period of 
service, the Board finds that the preponderance of the evidence 
is against service connection on a direct basis.  

Service connection is also not warranted on a presumptive basis 
as the Veteran's hypertension did not manifest to a compensable 
degree within one year of service separation.  See 38 C.F.R. 
§§ 3.307; 3.309(a).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for hypertension must be denied.  See Hickson, supra; 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


